DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 04/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the inventions restriction requirement (Group I and Group II), the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant's arguments, filed on 04/06/2021, with respect to the species restriction (Species A1-A4) have been considered and are found persuasive.  Therefore, the species restriction requirement as set forth in the Office action mailed on 02/23/2021 is hereby withdrawn. In view of the withdrawal of the species restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 310 in paragraph 0031 (note that the description in paragraph 0031 appears to be directed to Fig. 2, and that the process chamber in Fig. 2 appears to be labeled as reference number 210 instead of 310).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 202 and 204 (paragraph 0036).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gang et al., US 2013/0102155.
	Gang et al. shows the invention as claimed including a device for plasma-based processes, comprising: a housing defining a process chamber; and a baffle plate 474 arranged above a wafer 420 in the process chamber and configured to control plasma distribution on the wafer, wherein the baffle plate has a shape of an annulus that comprises a first annulus sector and a second annulus sector, the first annulus sector has a first inner radius, and the second annulus sector has a second inner radius that is different from the first inner radius (see, for example, fig. 4 and its description). It should 
	With respect to claim 2, it should be noted that the device of Gang et al. further comprises a gas inlet 430 configured to receive a process gas 450; a gas outlet 425 configured to expel a processed gas; and a radio frequency (RF) inlet configured to receive RF energy 445 for generating plasma for processing the wafer.
	Regarding claim 3, it should be noted that, as broadly claimed, the first annulus sector can be arbitrarily defined as the area of 476 comprising a first point (for example, the lowest left hand side point of 476, see the arrows in the figure below) that is farthest away from the RF inlet (for example, the open circle in the figure below) among all points on the baffle plate; the second annulus sector can be arbitrarily defined as the area of 475 comprising a second point (diagonally opposed to the first point) that would be centrosymmetric to the first point around a center point of the baffle plate (see, for example, the filled circles in the figure below); wherein the first inner radius is larger than the second inner radius.

    PNG
    media_image1.png
    736
    865
    media_image1.png
    Greyscale

	Concerning claim 4, it should be noted that, as broadly claimed, the first annulus sector can be arbitrarily defined as the area of 476 comprising a first point (for example, upper left hand side point of 476 (see the arrows in the figure below) that is farthest away from the gas outlet (see, for example, the open circle in the figure below) among all points on the baffle plate; the second annulus sector can be arbitrarily defined as the area of 475 comprising a second point (horizontally opposed from to the first point) that is centrosymmetric to the first point around a center point of the baffle plate (see, for example, the filled circles in the figure below); wherein the first inner radius is larger 
    PNG
    media_image2.png
    736
    865
    media_image2.png
    Greyscale

	With respect to claim 5, it should be noted that, as broadly claimed, the first annulus sector can comprise a third annulus sector (for example, the shadowed area between arrow 1 and arrow 2 in the figure below) that would be bordered by two straight edges and two arcs; a first edge of the two straight edges comprises a first point (see, for example, arrow 1 in the figure below) that is farthest away from the RF inlet (see top open circle in the figure below) among all points on the baffle plate; a second edge of the two straight edges comprises a second point (see, for example, arrow 2 in the figure 
    PNG
    media_image3.png
    592
    728
    media_image3.png
    Greyscale

	Concerning claim 11, it should be noted that, as broadly claimed, the second annulus sector can comprise an area comprising a third point (for example, filled circle 1 in the below figure) that is diagonally centrosymmetric to the first point around a center point of the baffle plate; and a fourth point (for example, filled circle 2 in the below figure) that is horizontally centrosymmetric to the second point around the center point of the baffle plate.

    PNG
    media_image4.png
    700
    842
    media_image4.png
    Greyscale


Claim(s) 1-5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al., US 2010/0196625.
	Yoon et al. shows the invention as claimed including a device for plasma-based processes, comprising: a housing defining a process chamber; and a baffle plate 60 arranged above a wafer in the process chamber and configured to control plasma distribution on the wafer, wherein the baffle plate has a shape of an annulus that comprises a first annulus sector and a second annulus sector, the first annulus sector has a first inner radius, and the second annulus sector has a second inner radius that is different from the first inner radius (see, for example, figs. 7-10, and their descriptions). 
	With respect to claim 2, the apparatus of Yoon et al. further comprises a gas inlet 14a configured to receive a process gas; a gas outlet 36 configured to expel a processed gas; and a radio frequency (RF) inlet configured to receive RF energy for generating plasma for processing the wafer (see, for example, fig. 7).
	Concerning claim 3, it should be noted that Yoon et al., in for example, paragraph 0053, clearly discloses an embodiment in which pieces from one of the rings (for example, ring 64d) can be selectively separated from other pieces of the fourth ring. An example of such an embodiment is shown in the figure below.  In the figure below, arrow 1 shows the piece of ring 64d that has been separated creating an opening, while arrow 2 shows an annulus of the baffle (comprised by partial ring 64d and rings 64e-64f).

    PNG
    media_image5.png
    265
    398
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    265
    398
    media_image6.png
    Greyscale


	Furthermore, and with respect to claim 4, a first annulus sector can be defined by an area (area between lines A and B in the figure below) which comprises a first point 

    PNG
    media_image7.png
    379
    547
    media_image7.png
    Greyscale


	Concerning claim 5, it should be noted that, as broadly claimed, the first annulus sector can comprise a third annulus sector that can be defined by, for example, the shadowed area between arrow 1 and arrow 2 in the figure below, that is bordered by two straight edges and two arcs; a first edge of the two straight edges comprises a first 

    PNG
    media_image8.png
    806
    667
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    806
    667
    media_image9.png
    Greyscale

.

    PNG
    media_image5.png
    265
    398
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 6-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al., US 2013/0102155.
	Regarding claim 6, it should be noted that since the third annulus sector is located within the first annulus sector, and would be smaller than the first annulus sector, a central angle of the first annulus sector would be larger than a central angle of the third annulus sector.  With respect to the central angle of the first annulus sector been larger than a central angle of the third annulus sector by a degree that is in a range from zero to about 60 degrees, it should be noted that a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third annulus sector) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 7, it should be noted that, as broadly claimed, the first annulus sector can be define so that the third annulus sector is located at the center of the first third annulus sector.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third annulus sector) during routine experimentation depending upon, for example, the desired 
	Regarding claim 8, it should be noted that, as broadly claimed, a third point (see, for example, arrow 3 in the figure below) could be define as the point that is closest to the gas inlet (left side gas injector 430, see open circle in the left side of the figure below) among all points in the baffle plate, and the third annulus can be arbitrarily defined to include the third point.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the location of the gas inlet during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.  

    PNG
    media_image10.png
    592
    728
    media_image10.png
    Greyscale

With respect to claims 9-10, 12 and 15, Gang et al. does not expressly disclose that the second inner radius is about 95 mm, the first inner radius is longer than the second inner radius by a length that is in a range from about 1 mm to about 15 mm, the first inner radius is longer than the second inner radius by a percentage that is in a range from about 1% to about 16%, the first annulus sector and the second annulus sector having the same outer radius, and the claimed hole diameter.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inner radius, the second inner radius, the first annulus sector outer radius, the second annulus sector outer radius, and the baffle hole diameter during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 13, Gang et al. discloses a process chamber, comprising: a gas inlet 430 configured to receive a process gas 450; a gas outlet 425 configured to expel a processed gas; a radio frequency (RF) inlet configured to receive RF energy 445 for exciting the process gas to generate plasma in the process chamber; and a baffle plate 474 located in the process chamber, wherein the baffle plate has a hole with a diameter that varies along different directions which controls the plasma distribution in the process chamber (see, for example, fig. 4 and its description).  It should further be noted that Gang et al. discloses that the baffle plate is positioned based on the location of the gas inlet (below the gas injectors), and that its design (including the diameter of the conical extension) and the location of the baffle plate is based to avoid non-uniformity 
	Concerning claim 14, it should be noted that the baffle plate comprises a first point (see, for example, arrows 1 in the figure below) that is farthest away from the RF inlet (see top open circle in the figure below) among all points on the baffle plate, a second point (see, for example, arrows 2 in the figure below)  that is farthest away from the gas outlet (see lower open circle in the figure below) among all points on the baffle plate, and a third point (see, for example, the filled circles in the figure below) that has a minimum average distance from the first point and the second point among all points on the baffle plate; and, as broadly claimed, the diameter is longer along a first direction crossing the third point (see, for example, line 3 in the figure below which horizontally crosses the third point) than that along a second direction that is orthogonal to the first direction (see, for example, line 4 in the figure below).

    PNG
    media_image11.png
    736
    865
    media_image11.png
    Greyscale

Claims 6-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2010/0196625.
	Regarding claim 6, it should be noted that since the third annulus sector is located within the first annulus sector, and would be smaller than the first annulus sector, a central angle of the first annulus sector would be larger than a central angle of the third annulus sector.  With respect to the central angle of the first annulus sector been larger than a central angle of the third annulus sector by a degree that is in a 
	With respect to claim 7, it should be noted that, as broadly claimed, the first annulus sector can be define so that the third annulus sector is located at the center of the first third annulus sector.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third annulus sector) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	Regarding claim 8, Yoon et al. does not disclose that the third annulus sector comprises a third point that is closest to the gas inlet as claimed. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the location of the gas inlet during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.  
	With respect to claims 9-10 and 15, Yoon et al. does not expressly disclose that the second inner radius is about 95 mm, the first inner radius is longer than the second 
	Concerning claim 13, it should be noted that Yoon et al. discloses a process chamber, comprising: a gas inlet 14a configured to receive a process gas; a gas outlet 36 configured to expel a processed gas; a radio frequency (RF) inlet configured to receive RF energy for exciting the process gas to generate plasma in the process chamber; and a baffle plate 60 located in the process chamber and configured to control plasma distribution in the process chamber (see, for example, figs. 7-10, and their descriptions).  Furthermore, Yoon et al. discloses that the baffle plate can have a hole with a diameter that varies along different directions.  For example, paragraph 0053, clearly discloses an embodiment in which pieces from one of the rings (for example, ring 64d) can be selectively separated from other pieces of the fourth ring. An example of such an embodiment is shown in the figure below, wherein arrow 1 shows the piece of ring 64d that has been separated creating an opening, while arrow 2 shows an annulus of the baffle (comprised by partial ring 64d and rings 64e-64f).  As shown in the 

    PNG
    media_image12.png
    265
    398
    media_image12.png
    Greyscale


	Yoon et al. does not disclose that the diameter of the hole of the baffle plate varies along different directions based on at least one of positions of the gas inlet, the gas outlet and the RF inlet, but a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the diameter of the hole of the baffle plate based on the locations of the RF inlet, the gas inlet and the gas outlet during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 14, it should be noted that in the apparatus of Yoon et al.  the baffle plate can comprise a first point (see, for example, filled circle pointed by arrow 1 in the figure below) that is farthest away from the RF inlet among all points on the baffle plate, a second point (see, for example, filled circle pointed by arrow 2 in the figure below) that is farthest away from the gas outlet among all points on the baffle .

    PNG
    media_image13.png
    267
    400
    media_image13.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koshimizu (US 6,162,323) discloses a device for plasma processing comprising a baffle plate 129.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


June 15, 2021